PER CURIAM:
John Marvin Overman, Jr., appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Overman v. Beck, No. 5:05-ct-00687-BO (E.D.N.C. Feb. 27, 2007). We dispense with oral argument because the facts and *159legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.